The objection made by Mr. Seawell, that no one shall speak as to the handwriting of the president and cashier of the bank but one who has seen them write, or has been in the habit of receiving letters from them in a course of correspondence, is not a sound one. These signatures are known to the public, and persons who have been in the habit of distinguishing the genuine from the counterfeit signature, and conversant in dealings for bank bills, are as will qualified to determine of their genuineness as persons who in private correspondence have received letters from the person whose handwriting is in question. Moreover, it is determined by the skillful whether the bill be genuine, not only by the signature, but also by the face of the bill, and by the exact conformity of the devices which are used for the detection of counterfeits to those in true bills. We are of opinion that the judgment of persons well acquainted with bank paper is sufficient evidence to determine whether the one in question be genuine or otherwise.
Cited: S. v. Allen, 8 N.C. 10; S. v. Chandler, 10 N.C. 394. See, also, Pope v. Askew, 23 N.C. 16.